Name: Commission Regulation (EEC) No 997/80 of 21 April 1980 making the import of certain textile products originating in certain non-member countries subject to Community surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 107/ 10 Official Journal of the European Communities 25 . 4. 80 COMMISSION REGULATION (EEC) No 997/80 of 21 April 1980 making the import of certain textile products originating in certain non ­ member countries subject to Community surveillance accordance with the procedures set out in Articles 7 and 8 of Regulation (EEC) No 926/79, HAS ADOPTED THIS REGULATION : Article 1 From 1 May 1980 entry into free circulation in the Community of the products set out in Annex A and originating in the countries indicated therein is hereby made subject to Community surveillance in accordance with the procedures laid down in Articles 7 and 8 of Regulation (EEC) No 926/79 . Article 2 The products to which Article 1 applies may be put into free circulation in a Member State only on production of an import document. This document shall be issued or endorsed free of charge by a compe ­ tent authority of the Member State of importation within a maximum of five working days following the submission of an export licence by a Community importer and shall be valid for six months from the date of issue. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ( ¢), and in particular Article 7 thereof, - Having consulted the Advisory Committee set up under Article 5 of the said Regulation , Whereas agreements on trade in textile products during the period 1 January 1978 to 31 December 1982 have been negotiated between the Community and certain non-member countries signatories to the Arrangement regarding international trade in textiles, whereby such trade has been regulated on terms intended to prevent market disruption and damage to Community producers ; Whereas the contracting parties agreed in bilateral textile agreements to place quantitative limits on exports of certain textile products to the Community ; Whereas in the past goods have been imported into the Community on the basis of false information as to their origin, with the aim of evading the provisions regarding the agreed quantitative limits on exports ; Whereas such deflections of trade must be prevented in the interests both of the Community and of the exporting countries wrongly designated as the coun ­ tries of origin of such goods ; Whereas close cooperation in this matter is necessary ; whereas it has been agreed between the Community and certain non-member countries that the double ­ checking system should be introduced for exports of certain categories of product not subject to limitation , without prejudice to Article 6 of the bilateral agree ­ ments ; Whereas a number of the categories of product in question are subject in certain such non-member countries to quantitative limits, and are consequently already covered by the double-checking system ; Whereas, for categories of product not subject to limi ­ tation , an import authorization should be issued auto ­ matically upon presentation of the export licence, in Article 3 The import document referred to in Article 2 shall be issued or endorsed only on presentation of an export licence conforming to the model set out in Annex B and issued by the competent authorities in the non ­ member countries listed in Annex A. Article 4 Products referred to in Article 1 shipped to the Community from the supplier countries referred to in Annex A before 1 May 1980 and not yet released for free circulation shall be so released subject to presenta ­ tion of a bill of lading or other transport document proving that shipment actually took place before that date . Article 5 This Regulation shall enter into force on 1 May 1980 and shall apply until 31 December 1980 .(!) OJ No L 131 , 31 . 5 . 1979, p. 15 . 25 . 4 . 80 Official Journal of the European Communities No L 107/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 April 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission No L 107/ 12 Official Journal of the European Communities 25 . 4. 80 ANNEX A Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Unit Non-member countries 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68 , 72 Men's and boys ' outer garments : Women's girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's , girls' and infants' woven trousers and slacks of wool , of cotton or of man-made textile fibres Piece Indonesia 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22, 23 , 24, 25 61.02-78 , 82, 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : II . Other : Women's, girls ' and infants' outer garments : B. Other : Blouses and shirt blouses, knitted, crocheted (not elastic or rubberized), or woven , for women, girls and infants, of wool, of cotton or of man-made textile fibres Piece Indonesia 8 61.03 A 61.03-11 , 15, 19 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts , woven , of wool , of cotton or of man-made textile fibres Piece Indonesia 12 60.03 A B I lib) C D 60.03-11 , 19 , 20, 27, 30 , 90 Stockings, under stockings, socks, ankle ­ socks, sockettes and the like , knitted or crocheted, not elastic or rubberized : Other than women 's stockings of synthetic textile fibres Piece Indonesia Malaysia Philippines Thailand Singapore 21 61.01 B IV 61.02 B II d) 61.01-29, 31 , 32 61.02-25, 26, 28 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Parkas ; anoraks , windcheaters, waister jackets and the like , woven, of wool , of cotton or of man-made textile fibres Piece Indonesia Malaysia Thailand (') 91 62.04 All B II 62.04-23 , 73 Tarpaulins, sail awnings , sunblinds, tents and camping goods : Tents Tonne Indonesia Malaysia Philippines Thailand Singapore ( J ) Category 21 has a quantitative limit restriction for the United Kingdom and Denmark and is thus already subject to the system of double checking in these two Member States . BILAG B  ANHANG B  ANNEX B  ANNEXE B  ALLEGATO B  BIJLAGE B 1 Exporter (name, full address , country) Exportateur (nom . adresse complÃ ¨te , pays) ORIGINAL 2 No 4 Category number NumÃ ©ro de catÃ ©gorie 5 Consignee (name , full address , country) Destinataire (nom , adresse complÃ ¨te , pays) EXPORT LICENCE (Textile products) LICENCE D'EXPORTATION (produits textiles) 6 Country of origin Pays d'origine 7 Country ot destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - Description of goods Marques et numÃ ©ros - Nombre et nature des colis - DÃ ©signation des marchandises 1 1 Quantity ( 1 ) QuantitÃ © ( 1 ) 12 FOB Value ( 2 ) Valeur fob ( 2 ) )w ne t we igh t( k g ) an d als o qu an tity in th e un it pre sc rib ed fo r ca te go ry wh er e ot he r th an ne t we igh t- Ind iqu er le po ids ne t en kil og ra mm es a in si qu e la qu an titÃ © da ns I u ni tÃ © prÃ © vu e po ur la ca tÃ ©g or ie si ce tte un itÃ © n es t pa s le po ids n e t . the cu rre nc y of th e sa le co nt ra ct - Da ns la m on na ie du co nt ra t de v e n te . Not subject to quantitative limit Non soumis Ã limite quantitative 14 Competent authority ( name , full address , country ) AutoritÃ © compÃ ©tente (nom, adresse complÃ ¨te , pays) At - A on - le